Judgments, Supreme Court, New York County (Rena Uviller, J.), rendered December 5, 2001, convicting defendant, upon his pleas of guilty, of two counts of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, unanimously affirmed.
Defendant was properly sentenced as a second felony offender. Defendant did not sustain his burden of establishing that his 1992 felony conviction was constitutionally defective (see People v Harris, 61 NY2d 9, 15-16 [1983]). Nothing in the minutes of the 1992 plea allocution casts doubt on defendant’s guilt or on the voluntariness of that plea (see People v Toxey, 86 NY2d 725 [1995]). We have considered and rejected defendant’s remaining arguments. Concur—Tom, J.P., Mazzarelli, Ellerin, Lerner and Marlow, JJ.